F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           AUG 11 1999
                                  TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 SCOTT H. WATKINS,

           Plaintiff-Appellant,
 v.                                                       No. 99-1181
 MER, ARN, PER, INC.,                                (D.C. No. 97-N-1834)
                                                           (D. Colo.)
           Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Scott H. Watkins appeals the district court’s dismissal of his pro

se complaint. We affirm.

       On February 2, 1994, Watkins was riding his bicycle in Denver, Colorado,


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
when he was struck by a vehicle driven by Floyd Backer, an employee of How-

Bout-A-Pizza. Backer was acting in the course and scope of his employment

when the accident occurred. Watkins filed suit in Colorado state court, but the

case was settled. To effectuate the settlement, Watkins signed a release

      forever discharg[ing] Merle Quigley, Mer. Arn. Per., Inc., d/b/a How
      ‘Bout a Pizza . . . of and from any and all liability for any and all
      claims, demands, . . . rights and causes of action of whatsoever kind
      and nature, resulting from or in any way arising or growing out of
      . . . the injuries, damages and losses of any type sustained by me as a
      result of an incident which occurred on or about February 2, 1994.

Record, Document 7, Exh. B. Watkins twice attempted to have the settlement set

aside, but the state court denied both requests.

      On August 25, 1997, Watkins, proceeding pro se, filed this case in federal

district court. The complaint asserted numerous “claims for relief” but did not set

forth in any detail the factual bases for those “claims.” Moreover, many of

Watkins’ self-styled claims are not recognized causes of action. The district court

considered the essence of the complaint to be either a request to enforce the state

court judgment or an attempt to commence new litigation against Mer, Arn, Per,

Inc., based on the February 2, 1994, incident. The court dismissed Watkins’

complaint on the grounds of lack of subject matter jurisdiction, res judicata,

expiration of Colorado’s three-year statute of limitations, and failure to state a

claim of fraud, the most likely claim asserted by Watkins in his complaint.

      On appeal, Watkins does not challenge specifically any of the bases for the

                                          -2-
district court’s dismissal. He does not direct our attention to allegations in any

pleading that would permit us to conclude diversity jurisdiction exists, that he has

pleaded fraud with particularity as required by Federal Rule of Civil Procedure

9(b), that the statute of limitations had not expired, or that he is not in fact

attempting to prosecute a case against a party he has released from liability. Our

independent search of the record has not uncovered any such allegations or

evidence.

       We are mindful of our obligation to construe the pleadings of a pro se

litigant liberally.   See Haines v. Kerner , 404 U.S. 519, 520-21 (1972). This

obligation, however, neither compels nor permits us to act as Watkins’ advocate,

manufacture claims he has not presented, or excuse his failure to adhere to our

procedural rules.     See Barnett v. Hargett , 174 F.3d 1128, 1133 (10th Cir. 1999).

       AFFIRMED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -3-